IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


WILLIAM TAYLOR REIL,                     :   No. 24 MM 2015
                                         :
                   Petitioner            :   Petition for Extraordinary Relief/Redress of
                                         :   Grievances to the Pennsylvania Supreme
                                         :   Court-King’s Bench Jurisdiction Pursuant
             v.                          :   to 42 Pa.C.S. Section 726
                                         :
                                         :
JUDGE CYRUS PALMER DOLBIN DA             :   Emergency Application for Supersedeas or
CHRISTINE A. HOLMAN FIRST ADA            :   Stay
MARIA T. CASEY ADA JONATHON              :
PHILLIPS CLERK OF CTS THOMAS J.          :
CAMPION JR. "MDJ" CHRISTINA E.           :
HALE PST PAUL E. HARDNOCK, JR.,          :
                                         :
                   Respondents           :


                                      ORDER


PER CURIAM

      AND NOW, this 13th day of February, 2015, Petitioner William Taylor Reil’s

“Petition for Extraordinary Relief/Redress of Grievances to the Pennsylvania Supreme

Court-King’s Bench Jurisdiction Pursuant to 42 Pa.C.S. Section 726” is DENIED, and

Petitioner’s Emergency Application for Supersedeas or Stay is also DENIED.